UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4097


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFERY K. ARMSTRONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cr-00304-GBL-1)


Submitted:   June 20, 2012                 Decided:   August 22, 2012


Before GREGORY, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth M. Robinson, Eric H. Kirchman, Rockville, Maryland, for
Appellant.   Neil H. MacBride, United States Attorney, Eric G.
Olshan, Special Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeffery       Armstrong           appeals         his    18-month          sentence       and

restitution      order      in     the    amount         of     $129,153.19            after    a   jury

rendered    a    guilty       verdict          on    nine       counts      of     wire       fraud    in

violation       of    18    U.S.C.       §     1343.            Armstrong          contends         that:

(1) the district court abused its discretion by granting the

government’s         motion      to    limit        cross-examination                  regarding      the

existence       of     a    hostile          work        environment;             (2)     there       was

insufficient evidence to convict him of wire fraud; and (3) the

district court abused its discretion by denying his request for

a continuance so that he could replace retained counsel.

            For the reasons that follow, we affirm the district

court’s sentence.



                                                    I.

            Armstrong            first         challenges            the    district            court’s

pretrial     ruling         limiting           cross-examination                  of     his     former

supervisors          concerning          the        existence          of     a        hostile      work

environment at the National Labor Relations Board (NLRB) and the

United     Nations         (UN),       claiming              that    the      court’s          decision

improperly curtailed his Sixth Amendment right to explore the

witnesses’       bias      and        hostility          toward        him.            Additionally,

Armstrong    faults        the     trial       court         for     denying      him     a    line     of

cross-examination           focused       on        whether         Armstrong          had     filed    a

                                                         2
complaint about his supervisor Bruno Henn’s purported hostility

toward Americans and African Americans.                            Limitations on cross-

examination of government witnesses are reviewed for abuse of

discretion.      United States v. Scheetz, 293 F.3d 175, 184 (4th

Cir.   2002).         In    cases      involving          violations        of    a   defendant’s

rights under the Confrontation Clause, a reviewing court will

not reverse a conviction based on improper limitation during

cross-examination           so    long    as    the       error    is    harmless        beyond    a

reasonable doubt.            United States v. Turner, 198 F.3d 425, 430

n.6 (4th Cir. 1999).

            Because         the    district         court      afforded       Armstrong     ample

opportunity      to    cross-examine            his       supervisors         with      regard    to

their personal biases, and because the court’s narrow rulings

merely limited cross-examination of irrelevant issues of general

workplace   hostility,            we     cannot      say       that     the      district   court

abused its discretion in granting the government’s request.                                       As

such, Armstrong’s Sixth Amendment claim is without merit.

            In    any       event,       even       if    we    were     to      find    that    the

district court abused its discretion when it limited Armstrong’s

cross-examination,           and       such     a    denial       implicated          Armstrong’s

rights   under        the    Confrontation               Clause,      any     such      error    was

harmless beyond a reasonable doubt.                             The jury had before it

ample evidence on which to determine Armstrong’s guilt aside

from Henn’s testimony.                 Moreover, any cross-examination of Henn

                                                     3
regarding Armstrong’s allegations of racial and national bias

would   have      been    cumulative       of       Armstrong’s         own     subsequent

testimony.       Finally, the record contains no evidence to support

such a theory, and Armstrong’s attorney was free to question

Henn regarding his personal biases, notwithstanding the district

court’s limitations on Henn’s cross-examination.



                                          II.

            Armstrong      next        challenges      the        sufficiency      of   the

evidence    to   support    his    conviction.           This       claim     is   likewise

without merit.

            In       reviewing     the      sufficiency            of     the      evidence

supporting a conviction, the standard of review is “whether,

after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the

essential    elements      of    the    crime       beyond    a    reasonable       doubt.”

Jackson v. Virginia, 443 U.S. 307, 319 (1979).                          This Circuit has

added   that     a    defendant    challenging          the       sufficiency      of   the

evidence     supporting     his    conviction          bears       “a    heavy     burden,”

United States v. Hoyte, 51 F.3d 1239, 1245, (4th Cir. 1995), and

that a conviction must be upheld if the evidence, viewed in the

light most favorable to the government, supports the verdict.

See United States v. Stewart, 256 F.3d 231, 249 (4th Cir. 2001).

In addition, where, as here, a defendant fails to challenge the

                                                4
government’s      evidence      pursuant         to   Federal        Rule    of    Criminal

Procedure 29(a), following the close of the government’s case, a

reviewing court looks merely for plain error.                         United States v.

Wallace, 515 F.3d 327, 331-32 (4th Cir. 2008).

             Armstrong claims that the government failed to adduce

sufficient    evidence       that     he    committed     wire       fraud.         In    this

Circuit,     wire    fraud      under      18    U.S.C.     §    1343       requires     “two

essential elements:          (1) the existence of a scheme to defraud

and (2) the use of . . . wire communication in furtherance of

the scheme.”        United States v. Curry, 461 F.3d 452, 457 (4th

Cir. 2006).

             Viewing      all    of     the      evidence       in    the     light      most

favorable    to     the   government,           the   record     contains         sufficient

proof --     by   both    direct      and     circumstantial         evidence       --    that

Armstrong devised and executed a scheme to defraud the UN and

the   NLRB    and      employed       a     multitude       of       materially          false

representations and omissions in order to succeed.                           Likewise, it

was reasonably foreseeable to Armstrong that he would reap the

rewards of his fraud via interstate direct deposits.                               As such,

under deferential plain error review, there was no error in the

jury’s guilt determination.




                                                  5
                                              III.

              Finally,          Armstrong     contends        that    the    district      court

abused its discretion by denying his request for a continuance

on the eve of the trial so that he could substitute his retained

counsel with a different lawyer.                         Reviewing courts will only

find an abuse of the district court’s broad discretion if the

court acted unreasonably or arbitrarily in denying a continuance

so that the defendant can secure counsel of choice.                                  Morris v.

Slappy, 461 U.S. 1, 11-12 (1983).

              The        record       here    establishes            no     such     abuse      of

discretion on the part of the district court.                               Indeed, numerous

factors     counsel        in    favor   of    concluding        that       the    trial   court

acted     well       within       its     broad      discretion           when      it     denied

Armstrong’s motions and proceeded to trial.                               In light of the

timing of Armstrong’s motion, the routine nature of his dispute

with his lawyer, the uncertainty concerning who he would retain

as substitute counsel, the presence of competent local counsel,

and   the    significant          inconvenience          to   the     government         and   the

witnesses, the court’s decision was wholly reasonable.

              Because           the     district         court       possessed           multiple

legitimate grounds on which to base its denial of Armstrong’s

motion      for     a    continuance,         it   did    not       act     unreasonably       or

arbitrarily.            Armstrong cannot establish an abuse of the court’s



                                                   6
discretion, and his claimed infringement of his right to counsel

under the Sixth Amendment is likewise without merit.



                                    IV.

           For   the    reasons    set    forth   above,    we   affirm   the

district   court’s     sentence.     We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                          7